366 F.2d 779
Ben CUTLER, Dan Terry, Ralph Flanagan, Marty Levitt, Vic Ash, Claude Garreau (d/b/a Allen Merritt) and Angie Bond et al., Plaintiffs-Appellants,v.AMERICAN FEDERATION OF MUSICIANS OF the UNITED STATES AND CANADA and Associated Musicians of Greater New York Local 802, Defendants-Appellees.
No. 27.
Docket 29272.
United States Court of Appeals Second Circuit.
Argued September 29, 1966.
Decided October 3, 1966.

Appeal from an order of the United States District Court for the Southern District of New York, Richard H. Levet, J., denying plaintiff's application for payment of counsel fees.
Kalman I. Nulman, New York City (Godfrey P. Schmidt, New York City, on the brief), for plaintiffs-appellants.
Emanuel Dannett, New York City (McGoldrick, Dannett, Horowitz & Golub, Ashe & Rifkin, New York City, Henry Kaiser, Washington, D. C., Jerome H. Adler, David I. Ashe, New York City, George Kaufmann, Washington, D. C., and Eugene Mittelman, New York City, on the brief), for defendants-appellees.
Before LUMBARD, Chief Judge, and FRIENDLY and KAUFMAN, Circuit Judges.
PER CURIAM:


1
We affirm the order of the District Court for the Southern District of New York, which denied plaintiffs' application for payment of counsel fees of approximately $400,000 by the defendant unions, substantially for the reasons set forth in Judge Levet's opinion, reported at 231 F. Supp. 845.